     Case 1:19-cv-01591-NONE-EPG Document 34 Filed 11/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CORNEL JACKSON,                                  No. 1:19-cv-01591-NONE-EPG (PC)
12                       Plaintiff,                    ORDER AMENDING ORDER DIRECTING
                                                       PLAINTIFF TO SUBMIT SERVICE
13           v.                                        DOCUMENTS
14    JASON QUICK, et al.,                             (ECF No. 31)
15                       Defendants.                   ORDER GRANTING MOTION
                                                       REQUESTING COURT ASSISTANCE
16
                                                       (ECF No. 32)
17
                                                       ORDER DIRECTING CLERK OF COURT TO
18                                                     PROVIDE ADDITIONAL PHOTOCOPIES
                                                       UPON RECEIPT OF SERVICE
19                                                     DOCUMENTS
20
21          On October 22, 2020, the Court ordered Plaintiff to submit service documents to serve

22   nine defendants. (ECF No. 31). In its order, the Court required Plaintiff to “submit the completed

23   Notice to the Court with the following documents: . . . Ten (10) copies of the endorsed second

24   amended complaint filed on August 10, 2020[.]” (Id. at 2).

25          On October 30, 2020, Plaintiff Cornel Jackson (“Plaintiff”) filed a document requesting

26   court assistance, which the Court construes as a motion. (ECF No. 32). In the document, Plaintiff

27   states he is unable to make the photocopies he needs to complete and return the service

28   documents the Court sent him. Plaintiff states that he “ha[s] been denied photocopies”—
                                                      1
     Case 1:19-cv-01591-NONE-EPG Document 34 Filed 11/02/20 Page 2 of 2


 1   presumably by staff at Madera County Jail, where Plaintiff is detained—and that he “do[es] not

 2   have the funds to pay for the needed services.” (Id.). Although Plaintiff does not specify what

 3   photocopies he needs, the Court presumes he requires photocopies of his complaint.

 4          The Court is willing to make a one-time accommodation to Plaintiff concerning copies of

 5   his complaint. The Court will not require Plaintiff to make the photocopies; rather, the Court will

 6   instruct the Clerk of Court to make the photocopies for Plaintiff. However, in the future, Plaintiff

 7   is responsible for his own copying.

 8          Accordingly, IT IS HEREBY ORDERED that:

 9          1. Plaintiff’s Motion for Judicial Assistance is GRANTED;

10          2. The Court’s October 22, 2020 order is AMENDED by replacing “Ten (10) copies of

11               the endorsed second amended complaint” with “One (1) copy of the endorsed second

12               amended complaint”; and

13          3. Upon receipt of Plaintiff’s completed service package, the Clerk of Court is

14               respectfully directed to make nine additional photocopies of the second amended

15               complaint filed on August 10, 2020 and provide such copies to the United States

16               Marshals Service for service.

17   IT IS SO ORDERED.
18
        Dated:     November 2, 2020                            /s/
19
                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28

                                                       2
